Siebbceee, J.
Tbe first contention is that tbe court erred in excluding tbe evidence of tbe defendant tending to sbow that tbe property destroyed is not tbe property described in tbe policy constituting tbe insurance contract between tbe parties. Tbe record shows that tbe buildings actually destroyed were those tbe plaintiff and tbe insurance agent who solicited tbe insurance intended to include in tbe contract, and that tbe plaintiff’s claim for loss is for their destruction by fire. Tbe plaintiff offered evidence tending to sbow that they were located on a certain quarter-section of section 28 of the specified township, which is identical with tbe description of tbe property in tbe policy. Tbe defendant offered proof to contradict tbis, and offered evidence tending to sbow that tbe section line was 600 feet to tbe south of tbe buildings described in tbe contract. Tbe lands were uninclosed wild lands, and it is manifest that tbe plaintiff and tbe insurance agent were not informed as to whether or not tbe buildings were to tbe north or south of tbe section line dividing sections 21 and 28 in tbe specified township. If tbe defendant’s evidence be assumed to be correct, tbe actual location of tbe buildings, according to tbe government location of tbis section line, was at a distance of about 600 feet from where they were located under tbe plaintiff’s evidence, and they were in an adjoining section of tbis township. Tbe plaintiff and tbe agent were not mis*132led by this místate as to tbe actual place where they stood or as to their actual environment and relation to other properties. It is apparent that the mistaké in describing the land in no way affected the identity of the structures insured and in no respect the risk and hazard assumed by the insurer. The record is clear that the misdescription was purely a mistake of the plaintiff and the defendant’s agent in not knowing the location of the section line between sections 21 and 28. We consider that the alleged error did not render the policy a nullity, since it is shown that the buildings intended to be designated in the policy were the property of the plaintiff and were in fact the property which the plaintiff and the defendant’s agent actually identified as that included in the alleged mistaken description. Under the circumstances the error in no way adversely affected the parties to the policy, and if actually existing it should be corrected in this action.
We find no obstacle to its correction in this action on the policy, if it be material, without resorting to an independent action in equity to reform the policy as for a mistake so as to express the correct description of the real estate. Such a course deprives neither party of any substantial right and it promotes the ends of justice. It avoids circuity of actions and the unnecessary delays consequent upon seeking reformation in a separate action. The practice of thus correcting this mistake in this action is in harmony with the spirit of our Code, which seeks to have equitable relief awarded in all actions, whenever the circumstances of the transaction under investigation call for its application. Secs. 2600 and 2641, Stats. (1898). This course of procedure on this question has been upheld by the courts in the following adjudications: State Ins. Co. v. Schreck, 27 Neb. 527, 43 N. W. 340; Manhattan Ins. Co. v. Webster, 59 Pa. St. 227; Am. Cent. Ins. Co. v. McLanathan, 11 Kan. 533. The following support the principle of granting such relief in the legal action on the policy: Smith v. Commonwealth Ins. Co. 49 Wis. 322, 5 N. *133W. 804; 1 Cooley’s Briefs on the Law of Insurance, p. 890, Right to reformation in action at law. In this view of the case the exclusión of the defendant’s evidence to show an alleged misdescription of the property did not operate to the defendant’s prejudice. If it had established such error, the court should then have corrected it and have enforced the policy as corrected. In the light of this result we need not consider what effect the provisions of sec. 1945a, Stats. (Supp. 1906: Laws of 1905, ch. 51), have as to this question and we therefore do not determine it.
It is also contended that the plaintiff cannot recover on this policy because she failed to show any interest in the property described in the policy. As heretofore stated, there is no dispute under the evidence that plaintiff had an insurable interest in the buildings covered by the policy. The policy provides, in cases of insurance on buildings, that the policy shall be void unless the fee title to the premises described in the policy is in the plaintiff and unless her interest be a sole and unconditional ownership. The application stated that the plaintiff had an interest in the lands under a contract for a deed. This was the representation made by her in the application, and having thus been brought to the knowledge of the company it formed the basis of the contract. When such facts'are established, the insurer is estopped from asserting the invalidity of the policy upon the ground that the insured had not a fee title or a sole and unconditional ownership, as stipulated in the policy. Under a well recognized rule in the law of insurance, an insurer is not permitted to assume one attitude as to known facts in the making of the contract and later insist upon another to the injury of the insured. In such a case, to prevent avoidance of the policy, the insurer is estopped from assuming such different and inconsistent attitudes. Welch v. Fire Asso. 120 Wis. 456, 98 N. W. 227; Beal v. Park F. Ins. Co. 16 Wis. 241; McBride v. Republic F. Ins. Co. 30 Wis. 562.
*134It is however contended that this principle cannot rule this case, because the plaintiff failed to show she had any interest in the land at the time the policy issued or at any time thereafter, and hence the policy is wholly void under its conditions respecting title. The trial court held that the defendant was precluded from asserting the invalidity of the policy on this ground, because of its failure to attach the application to the policy, as required by the provisions of sec. 1945a, Stats. This section provides that all fire insurance companies, except domestic mutual companies, shall attach or indorse a true copy of the application or representations of the assured to the policy when issued, if its terms make them a part thereof or if they in any manner affect the validity of the policy, and further provides that “the omission to so do shall not render the policy invalid, but if any corporation neglect to comply with the requirements of this section it shall forever be precluded from pleading, alleging or proving such application or representations or any part thereof, or the falsity thereof or any part thereof in any action upon such policy. . . .” It is without dispute that the plaintiff signed a written application for this policy and that a true copy thereof was not attached to or indorsed on the policy. There can be no controversy that its contents under the terms of the policy and the law governing the rights of the parties under the policy affected its validity, and hence the statute required that a true copy thereof be attached thereto. The question is, What effect does the failure of defendant to so do have upon the questions presented by the record, namely, that the plaintiff had no fee title or such interest in the lands as was demanded by the conditions of the policy? The contention is that these conditions operate as conditions precedent to any recovery on the policy, unless their effect is avoided by facts showing that they had been waived or that the company is estopped from insisting on the conditions. It is a familiar rule in the law of this state that such conditions in a policy may be waived by *135the conduct of tbe company through, its agents and officers and that it may by such conduct estop itself from asserting a violation of such conditions in the policy. Beal v. Park F. Ins. Co. 16 Wis. 241; McBride v. Republic F. Ins. Co. 30 Wis. 562; Smith v. Commonwealth Ins. Co. 49 Wis. 322, 5 N. W. 804; Welch v. Fire Asso. 120 Wis. 456, 98 N. W. 227, and cases cited. This statute provides additional and specific grounds by which the company may estop itself from insisting . on compliance with conditions affecting the validity of the policy, namely, by failing to attach to or indorse on the policy a true copy of the application or the representations of the assured which may in any manner affect the validity of the policy. The omission so to do shall, among other things, estop it from showing the falsity of any part of the application or the representations. Admittedly, the application in this case contained a representation as to the title and the interest of the plaintiff in the premises, and it was not as stated in the policy, namely, a fee title, but it was an interest acquired by ■■a contract for a deed. By defendant’s default to comply with this statute the rights of the parties became fixed as to this ■condition in the policy by the representation of title in the written application. It therefore follows that when the plaintiff produced the policy and the separate application and ■showed that the property destroyed was actually covered by ■the policy she established a prima facie claim against the company under the contract, which the company is estopped from ■defeating by proof that the representation in the policy as to her title was untrue. The effect of the statutory provision is that, when the insurance company failed to comply with the statute, this failure operated to estop it from defeating plaintiff’s right to indemnity under the policy for the loss she sustained to her insurable interest in the property upon the ground of the breach of condition respecting title. TJnder the facts shown there is no question that she owned the buildings and their contents as covered by the policy. If the evi-*136deuce showed that sbe bad no insurable interest'in tbe property destroyed, tben her claim under tbe policy might have-been defeated upon tbe ground that tbe contract was void as-against public policy. Under tbe circumstances any parol evidence tending to impeach tbe representations of title to the-property as stated in tbe application is incompetent and immaterial, for tbe reason, as above stated, that tbe company is. estopped from impeaching tbe validity of tbe policy by asserting a variance from tbe representations in tbe application.
We find no reversible error in tbe record.
By the Court. — Judgment affirmed.